         Case 1:19-cr-00825-PAC Document 15 Filed 11/18/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     November 18, 2019

BY ECF
The Honorable Valerie E. Caproni
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

The Honorable Paul A. Crotty
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Gregory Herman, 19 Cr. 413 (VEC)
               United States v. Gregory Herman, 19 Cr. 825 (PAC)

Dear Judge Caproni and Judge Crotty:

       The Government respectfully submits this letter to advise the Court that there are two active
cases pending against the defendant arising out of essentially the same criminal conduct.

        On or about October 2, 2019, the Probation Office submitted a violation report under
docket number 19 Cr. 413. The report alleges, among other things, that the defendant committed
the crime of false information and hoaxes, in violation of 18 U.S.C. § 1038(a)(1), by calling the
Daniel Patrick Moynihan United States Courthouse and falsely stating that the courthouse would
be destroyed at a specific time. Judge Caproni held a conference on the violation on October 8,
2019 and set the next conference for January 7, 2020 at 11:00 a.m.

        On or about November 18, 2019, upon the defendant’s waiver of indictment, the
Government charged the defendant in an information before Judge Crotty under the docket number
19 Cr. 825. The information charges the defendant with a single count of false information and
hoaxes, in violation of 18 U.S.C. § 1038(a)(1), for the same conduct described above. Judge Crotty
set the next conference for January 21, 2020 at 4:30 p.m.
        Case 1:19-cr-00825-PAC Document 15 Filed 11/18/19 Page 2 of 2
                                                                                       Page 2


      Should the Court desire any further information we would be pleased to comply.

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney


                                      by: /s/ Alexander Li
                                         Alexander Li
                                         Assistant United States Attorney
                                         (212) 637-2265


cc:   Andrew Dalack, Esq. (By ECF)
